Name: 77/5/EEC: Commission Decision of 13 December 1976 on the adjustment of the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (Ireland) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural policy;  economic policy; NA
 Date Published: 1977-01-05

 Avis juridique important|31977D000577/5/EEC: Commission Decision of 13 December 1976 on the adjustment of the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (Ireland) (Only the English text is authentic) Official Journal L 003 , 05/01/1977 P. 0015 - 0016COMMISSION DECISION of 13 December 1976 on the adjustment of the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (Ireland) (Only the English text is authentic) (77/5/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 2 (3) thereof, Whereas Council Directive 75/272/EEC of 28 April 1975 concerning the Community list of less-favoured areas within the meaning of Directive 75/268/EEC (Ireland) (2) indicates the areas of Ireland which are included in the Community list of less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC; Whereas the Government of Ireland has applied under Article 2 (1) of Directive 75/268/EEC, to have the boundaries of the areas listed in the Annex to Directive 75/272/EEC adjusted as shown in the Annex hereto; Whereas the areas resulting from the proposed adjustments, as they appear in the documents communicated and the declarations made by the Irish Government, meet the criteria which were applied in Directive 75/272/EEC when fixing the less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC; Whereas the adjustments requested by the Irish Government do not have the effect of increasing the effective amount of agricultural land of all the areas by more than 0 75 % of the total effected agricultural area of Ireland; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in Ireland contained in the Annex to Directive 75/272/EEC is hereby amended as shown in the Annex hereto. Article 2 This Decision is addressed to Ireland. Done at Brussels, 13 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (1) OJ No L 128, 19.5.1975, p. 1. (2) OJ No L 128, 19.5.1975, p. 68. ANNEX SUPPLEMENT TO DIRECTIVE 75/272/EEC IN ACCORDANCE WITH ARTICLE 2 (3) OF DIRECTIVE 75/268/EEC 1. The Western Region Parts of County Cork comprising the District Electoral Divisions of Barnacurra, Glenlara and Meens in the Rural District of Kanturk. Parts of County Limerick comprising: (a) the District Electoral Divisions of Kilfergus and Kilmoylan in the Rural District of Glin; and (b) the District Electoral Divisions of Abbeyfeale, Caher, Dromtrasna, Glenagower, Glensharrold, Mountcollins, Port, Rathronan and Rooskagh in the Rural District of Newcastle.